Title: From George Washington to Major Henry Lee, Jr., 16 July 1780
From: Washington, George
To: Lee, Henry Jr.


					
						D. Sir,
						Hd Qrs [Preakness, N.J.] July 16th 80
					
					We have received advice from New York of the arrival of Admiral Greaves at the hook with six sail of the line the 13th—We think it very extraordinary if the fleet has arrived that we should have heard nothing of it from you. Should you not have sent off an account before this comes to hand, immediately dispatch a dragoon to confirm or contradict the report, for it may be very injurious to us to remain in suspense. The dragoon must be charged to make all possible dispatch—You will have relays of horses at Chatham, Brunswick, Monmouth and such intermediate places as you think proper to give us instant advice of whatever occurs; two horses at each place.
					We have intelligence that the French fleet appeared off Rhode Island the afternoon of the 10th; if Graves should have arrived it will be a new motive for conveying your dispatches on Board the French fleet as quick as you can; but be circumspect in your manner of doing it. D. Sir Your most obed.
				